Citation Nr: 1750443	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-04 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for rheumatoid arthritis.

2. Entitlement to service connection for rheumatoid arthritis

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for fibromyalgia. 

4. Entitlement to service connection for fibromyalgia. 

5. Entitlement to service connection for Lyme disease.

6. Entitlement to service connection for Guillain-Barre syndrome. 

7. Entitlement to service connection for an acquired psychiatric disorder, to include chronic adjustment disorder and posttraumatic stress disorder (PTSD). 

8. Entitlement to service connection for osteoporosis. 

9. Entitlement to service connection for an eye disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1987 to August 1990, with reserve service until 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to St. Petersburg, Florida (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a December 2016 hearing.  A transcript of that hearing is of record. 

Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial AOJ consideration was provided, verbally at the December 2016 Board hearing, which is now reduced to writing.  38 C.F.R. § 20.1304 (2017).

Lastly, the Board notes that the Veteran originally filed separate claims for service connection for a chronic adjustment disorder and PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (CAVC) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Accordingly, given that the record reflects possible psychiatric diagnoses other than PTSD and adjustment disorder, the Board has amended the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder and PTSD.  The same is true for the Veteran's claim for entitlement to service connection for glaucoma.  The title page reflects the expanded diagnoses in the record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issues of entitlement to service connection for rheumatoid arthritis, fibromyalgia, Lyme disease, Guillain-Barre syndrome, osteoporosis, and an eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A final April 2007 rating decision denied service connection for rheumatoid arthritis and fibromyalgia on the basis that the Veteran's disabilities had not manifested in-service, or within the presumptive period.  

2. Subsequent to the April 2007 final decision, the Veteran provided relevant testimony at her December 2016 hearing regarding the origin of her symptoms during and post-service, leading up to the aforementioned diagnoses which has not been previously considered which is new and material to the basis for the prior final denial.   

3. The Veteran's in-service assault resulted in her current psychological manifestations to include symptoms of chronic adjustment disorder and PTSD. 


CONCLUSIONS OF LAW

1. The criteria for reopening the claim of entitlement to service connection for rheumatoid arthritis have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2. The criteria for reopening the claim of entitlement to service connection for fibromyalgia have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3. Entitlement to service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Reopening of claims

The Veteran contends that her rheumatoid arthritis and fibromyalgia are secondary to service, to include her in-service deer tick bites.  At the outset, the Board notes that the claims were originally denied in the May 2002 and April 2007 rating decisions, respectively.  The Veteran did not appeal either rating decision, and the decisions became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  The claims were denied on the basis that the Veteran's disabilities had not manifested in-service, or within the presumptive period.  Subsequent to that final decision, the Veteran provided relevant testimony at her December 2016 hearing regarding the origin of her symptoms during and post-service, leading up to the aforementioned diagnoses which has not been previously considered.  As this evidence is clearly new and material to the basis for the prior final denial, the claim may now be reopened on that basis and reviewed on the merits.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2017).   

Service Connection

The Veteran contends that her acquired psychiatric disability is due to an in-service assault.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

At the December 2016 hearing, the Veteran reported that she was attacked in the barracks by a military police officer, but was able to fight the attacker off before being taken to the hospital for treatment.  Relevantly, the Veteran's in-service February 1989 emergency room (ER) records corroborate the Veteran's testimony that she came in to the ER as a result of an assault where the Veteran was knocked to the ground, resulting in contusions and a paracervical strain, in addition to any lasting psychiatric issues. 

With regards to whether the Veteran has a current psychiatric disability, the Veteran's February 2011 private treatment records assessed the Veteran with psychiatric diagnoses of PTSD, major depressive disorder, with severe psychotic features, and a pain disorder with both psychological factors and a general medical condition, referring to the Veteran's fibromyalgia diagnosis.  The Veteran's symptoms, including hearing whispers, paranoid avoidance and ideation, extreme dislike of other people, anger, and unusual perceptual phenomena and peculiar ideation about entities and vibrations.  The private examiner noted that all the psychiatric issues are "clearly service related", as the Veteran was attacked while in the military, and stem from the encounter.  The Board notes that while the psychiatric opinion expressed the Veteran's disability in terms of "clearly service related", the Board finds the opinion to have exceeded the minimum burden of proof for the opinion to be deemed probative.  Molloy v. Brown, 9 Vet. App. 513, 516 (1996) (opinion expressed in terms of "could" suffices for meeting minimum burden of proof).  

Additionally, the Veteran underwent VA examination in September 2013 to which the examiner diagnosed the Veteran with PTSD, chronic, noting the disorder was secondary to childhood sexual abuse, stating there was just a possibility that the Veteran's in-service assault exacerbated the pre-existing symptoms. 

The Board finds that the Veteran's report of the onset of her psychiatric symptoms, particularly paranoia, hypervigilance, and avoidance following the attack to be competent and credible evidence weighing positively on her claim.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994), Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

As the record encompasses an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, entitlement to service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 

ORDER

New and material evidence has been received sufficient enough to reopen the claim for entitlement to service connection for rheumatoid arthritis. 

New and material evidence has been received sufficient enough to reopen the claim for entitlement to service connection for fibromyalgia. 

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and chronic adjustment disorder is granted. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017). 

The Veteran's September 1997 chronological statement of retirement points indicates that the Veteran had periods of active and inactive duty for training from 1991 through 1996.  See Service Treatment Record VBMS dated STR dates February 2000.  Despite this, the Board is unable to ascertain the exact character and dates of service, which is pivotal to the adjudication of the claim.  As such, the Board seeks to obtain the Veteran's Master Military Pay Account (MMPA).  On remand, the AOJ should attempt to obtain the Veteran's MMPA if available, and/or existing. 

Regarding the Veteran's claimed disabilities of rheumatoid arthritis, fibromyalgia, Lyme disease, Guillain-Barre syndrome, osteoporosis, and an eye disability; the Board finds that the Veteran should be afforded appropriate VA examinations in connections with the claims to determine which disabilities are active diagnoses, and which are just overlapping symptomatology.  As such, the Board is unable to adjudicate the claims based on the present record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (holding, in relevant part, that in order to trigger VA's duty to provide an examination or obtain an opinion, there must be insufficient evidence to decide the case); see also 38 C.F.R. § 3.159(c)(4). 

However, as the factual record is unclear, the Board defers consideration of the need for VA medical opinions as to the origin or etiology of the issues on appeal at this time.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA or private records since the issuance of the statement of the case.

2. The AOJ must take action to verify the dates of the Veteran's ACDUTRA, INACDUTRA and any other type of Reserve service.  The exact dates of drill (ACDUTRA and INACDUTRA) can be found by contacting the state National Guard Headquarters (possibly to the attention of Finance) and asking for the MMPA (Master Military Pay Account) report covering the periods in question, August 1990 through the conclusion of 1998.

3. The Veteran should be afforded appropriate VA examinations to assess the present nature of her claimed disabilities (rheumatoid arthritis, fibromyalgia, Lyme disease, Guillain-Barre syndrome, osteoporosis, and an eye disability) to determine which diagnoses are active.

The examiner is asked to identify all present symptoms and rectify whether the Veteran's in-service symptoms of chronic pain, fatigue, generalized weakness, and eye troubles are the result of any particular disorder, or whether the auto-immune disorders of rheumatoid arthritis, fibromyalgia, Lyme disease, and Guillain-Barre syndrome, have overlapping symptomatology causing the aforementioned symptoms.  The examiner is also asked to take note of the November 2013 VA treatment notation of questionable rheumatoid arthritis, with a designation of "Sjogrens Disease, no synovitis to suggest rheumatoid arthritis."

The examiner is also asked to take note, but not consider the Veteran's non-service-connected auto-immune diagnoses of alopecia and Graves' disease.

4. Then readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplementary Statement of the Case and afford an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


